Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US Pat. No. 11,026,123).

Regarding claim 1, Lee et al discloses a random access (see at least abstract) method, comprising: determining, by a terminal (see at least fig. 9 [UE]), a service attribute of to-be-transmitted data, wherein the service attribute comprises one or more of the following: a service type attribute, a service packet attribute, and a service latency attribute (see at least fig. 9 [s920] and column 20 [line 49-54] discloses determining the EDT condition); and sending, by the terminal when the service attribute meets a preset condition for early data transmission, a random access request to a network device using a dedicated resource for the early data transmission (see at least fig. 9 [s930] and column 21 [line 17-25] discloses performs EDT based on condition is satisfied).  
Regarding claim 13, Lee et al discloses a random access apparatus, comprising: a memory storing a one or more instructions; and a processor coupled with the memory and configured to execute the one or more instructions, which when executed by the processor configure the processor to: determine a service attribute of to-be-transmitted data, wherein the service attribute comprises one or more of the following: a service type attribute, a service packet attribute, and a service latency attribute (see at least fig. 9 [s920] and column 20 [line 49-54] discloses determining the EDT condition); and send, when the service attribute meets a preset condition for early data transmission, a random access request to a network device using a dedicated resource for the early data transmission (see at least fig. 9 [s930] and column 21 [line 17-25] discloses performs EDT based on condition is satisfied).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pat. No. 11,026,123) in view of Huawei et al: “Trigger for EDT”, 3GPP Draft,; R2-1713189 (herein after Huawei A).

Regarding claims 2 and 14, Lee et al fails to explicitly disclose the service attribute comprises the service type attribute; and the determining, by the terminal, the service attribute of to-be-transmitted data comprises: determining, by the terminal, the service type attribute of the to-be-transmitted data based on a type identifier of the to-be-transmitted data.  However, in the same field of endeavor, Huawei A discloses the service attribute comprises the service type attribute; and the determining, by the terminal, the service attribute of to-be-transmitted data comprises: determining, by the terminal, the service type attribute of the to-be-transmitted data based on a type  (see at least page 1 [discussion]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei A into the system of Lee et al for purpose of capturing the conditions for initiating early data transmission.
Regarding claims 3 and 15, Lee et al fails to explicitly disclose the determining, by the terminal, the service type attribute of the to-be-transmitted data based on the type identifier of the to- be-transmitted data comprises: determining, by the terminal based on the type identifier of the to-be-transmitted data, whether the to-be-transmitted data is user data; and correspondingly, the sending, by the terminal when the service attribute meets the preset condition for early data transmission, the random access request to the network device using the dedicated resource for the early data transmission comprises: sending, by the terminal when the to-be-transmitted data is the user data, the random access request to the network device using the dedicated resource for the early data transmission.  However, in the same field of endeavor, Huawei A discloses the determining, by the terminal, the service type attribute of the to-be-transmitted data based on the type identifier of the to- be-transmitted data comprises: determining, by the terminal based on the type identifier of the to-be-transmitted data, whether the to-be-transmitted data is user data; and correspondingly, the sending, by the terminal when the service attribute meets the preset condition for early data transmission, the random access request to the network device using the dedicated resource for the early data transmission comprises: sending, by the terminal when the to-be-transmitted data is the user data, the random access request to the  (see at least page 1 [discussion] wherein discloses early data transmission to be used for user data).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei A into the system of Lee et al for purpose of capturing the conditions for initiating early data transmission.
Claims 4-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pat. No. 11,026,123) in view of Huawei et al: “General discussion on early data transmission”, 3GPP Draft,; R2-1711324 (herein after Huawei B).

Regarding claims 4 and 16, Lee et al fails to explicitly disclose the service attribute comprises the service packet attribute; and the determining, by the terminal, the service attribute of to-be-transmitted data comprises: determining, by the terminal, the service type attribute of the to-be-transmitted data based on a packet type of the to-be-transmitted data.  However, in the same field of endeavor, Huawei B discloses the service attribute comprises the service packet attribute; and the determining, by the terminal, the service attribute of to-be-transmitted data comprises: determining, by the terminal, the service type attribute of the to-be-transmitted data based on a packet type of the to-be-transmitted data (see at least page 3 [section 2.2 scenarios of early data transmission] discloses early data transmission for single small packet).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei B into the system of Lee et al for purpose of early 
Regarding claims 5 and 17, Lee et al fails to explicitly disclose the determining, by the terminal, the service type attribute of the to-be-transmitted data based on the packet type of the to- be-transmitted data comprises: determining, by the terminal based on the packet type of the to-be-transmitted data, whether the to-be-transmitted data is transmitted through single-packet transmission or dual-packet transmission; and correspondingly, the sending, by the terminal when the service attribute meets the preset condition for early data transmission, the random access request to the network device using the dedicated resource for the early data transmission comprises: sending, by the terminal when the to-be-transmitted data is transmitted through the single-packet transmission or the dual-packet transmission, the random access request to the network device using the dedicated resource for the early data transmission.  However, in the same field of endeavor, Huawei B discloses the determining, by the terminal, the service type attribute of the to-be-transmitted data based on the packet type of the to- be-transmitted data comprises: determining, by the terminal based on the packet type of the to-be-transmitted data, whether the to-be-transmitted data is transmitted through single-packet transmission or dual-packet transmission; and correspondingly, the sending, by the terminal when the service attribute meets the preset condition for early data transmission, the random access request to the network device using the dedicated resource for the early data transmission comprises: sending, by the terminal when the to-be-transmitted data is transmitted through the single-packet transmission or the dual-packet transmission, the random access request to the network device using  (see at least page 3 [section 2.2 scenarios of early data transmission] discloses early data transmission for single small packet).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei B into the system of Lee et al for purpose of early data using single small packet as it is more beneficial for power saving and latency reduction.
Regarding claims 6 and 18, Lee et al fails to explicitly disclose the service attribute comprises the service latency attribute; and the determining, by the terminal, the service attribute of to-be-transmitted data comprises: determining, by the terminal, the service type attribute of the to-be-transmitted data based on a service latency identifier of the to-be-transmitted data.  However, in the same field of endeavor, Huawei B discloses the service attribute comprises the service latency attribute; and the determining, by the terminal, the service attribute of to-be-transmitted data comprises: determining, by the terminal, the service type attribute of the to-be-transmitted data based on a service latency identifier of the to-be-transmitted data (see at least page 3 [section 2.2 scenarios of early data transmission]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei B into the system of Lee et al for purpose of early data using single small packet as it is more beneficial for power saving and latency reduction.
Regarding claims 7 and 19, Lee et al fails to explicitly disclose the determining, by the terminal, the service type attribute of the to-be-transmitted data based on the Huawei B discloses the determining, by the terminal, the service type attribute of the to-be-transmitted data based on the service latency identifier of the to-be-transmitted data comprises: determining, by the terminal based on the service latency identifier of the to-be- transmitted data, whether the to-be-transmitted data is latency-sensitive service data; and correspondingly, the sending, by the terminal when the service attribute meets the preset condition for early data transmission, the random access request to the network device using the dedicated resource for the early data transmission comprises: sending, by the terminal when the to-be-transmitted data is the latency-sensitive service data, the random access request to the network device using the dedicated resource for the early data transmission (see at least page 3 [section 2.2 scenarios of early data transmission]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei B into the system of Lee et al 
Regarding claims 8 and 20, Lee et al fails to explicitly disclose the service attribute comprises the service packet attribute; and the sending, by the terminal when the service attribute meets the preset condition for early data transmission, the random access request to the network device using the dedicated resource for the early data transmission comprises: sending, by the terminal when the to-be-transmitted downlink data is a single packet for downlink transmission, the random access request to the network device using the dedicated resource for downlink early data transmission.  However, in the same field of endeavor, Huawei B discloses the service attribute comprises the service packet attribute; and the sending, by the terminal when the service attribute meets the preset condition for early data transmission, the random access request to the network device using the dedicated resource for the early data transmission comprises: sending, by the terminal when the to-be-transmitted downlink data is a single packet for downlink transmission, the random access request to the network device using the dedicated resource for downlink early data transmission (see at least page 3 [section 2.2 scenarios of early data transmission] discloses early data transmission for single small packet).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei B into the system of Lee et al for purpose of early data using single small packet as it is more beneficial for power saving and latency reduction.
Regarding claim 9, Lee et al fails to explicitly disclose when the service attribute comprises the service latency attribute, the sending, by the terminal when the service attribute meets the preset condition for early data transmission, the random access request to the network device using the dedicated resource for the early data transmission comprises: sending, by the terminal when the to-be-transmitted downlink data is latency- sensitive service data for downlink transmission, the random access request to the network device using the dedicated resource for downlink early data transmission.  However, in the same field of endeavor, Huawei B discloses when the service attribute comprises the service latency attribute, the sending, by the terminal when the service attribute meets the preset condition for early data transmission, the random access request to the network device using the dedicated resource for the early data transmission comprises: sending, by the terminal when the to-be-transmitted downlink data is latency- sensitive service data for downlink transmission, the random access request to the network device using the dedicated resource for downlink early data transmission (see at least page 3 [section 2.2 scenarios of early data transmission]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei B into the system of Lee et al for purpose of early data using single small packet as it is more beneficial for power saving and latency reduction.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pat. No. 11,026,123) in view of Huawei et al: “General discussion on early data transmission”, 3GPP Draft,; R2-1711324 (herein after Huawei B) in view Huawei et al: “early data transmission on dedicated resource for Rel-15 MTC”, 3GPP Draft,; R2-1709334 (herein after Huawei C).

Regarding claim 10 and 11, Lee et al fails to explicitly disclose wherein the dedicated resource for the downlink early data transmission is a part of the dedicated resources for the early data transmission; after the sending, by the terminal, the random access request to the network device using the dedicated resource for the early data transmission, further comprising: receiving, by the terminal, a random access response sent by the network device, wherein the random access response indicates an uplink transmission resource; sending, by the terminal, a downlink data transmission request to the network device using the uplink transmission resource; and receiving, by the terminal, the to-be-transmitted data sent by the network device.  However, in the same field of endeavor, Huawei C discloses wherein the dedicated resource for the downlink early data transmission is a part of the dedicated resources for the early data transmission; after the sending, by the terminal, the random access request to the network device using the dedicated resource for the early data transmission, further comprising: receiving, by the terminal, a random access response sent by the network device, wherein the random access response indicates an uplink transmission resource; sending, by the terminal, a downlink data transmission request to the network device using the uplink transmission resource; and receiving, by the terminal, the to-be-transmitted data sent by the network device (see at least page 1 [section 2 discussion] dedicated resource used for early data transmission).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing .
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pat. No. 11,026,123) in view of Huawei et al: “early data transmission on dedicated resource for Rel-15 MTC”, 3GPP Draft,; R2-1709334 (herein after Huawei C).

Regarding claim 12, Lee et al fails to explicitly disclose receiving, by the terminal, indication information that is of the dedicated resource for the early data transmission and that is sent by the network device, wherein the indication information of the dedicated resource for the early data transmission is one of a broadcast message, dedicated signaling, and a paging message.  However, in the same field of endeavor, Huawei C discloses receiving, by the terminal, indication information that is of the dedicated resource for the early data transmission and that is sent by the network device, wherein the indication information of the dedicated resource for the early data transmission is one of a broadcast message, dedicated signaling, and a paging message (see at least page 1 [section 2 discussion] dedicated resource used for early data transmission).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei C into the system of Lee et al for purpose of using dedicated resource for early data transmission as collision of Msg3 transmission can avoided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Ianev et al (WO 2019/098118) directed toward early data transmission authorization control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/LITON MIAH/Primary Examiner, Art Unit 2642